UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PETER RODRIGUEZ,
21i-cev-1810 (JGK)
Plaintiff,
ORDER
- against -

 

CAPTAIN COHALL, ET AL., :
Copy mailed to pro se party(ies)

Defendants. at docket address

 

 

 

 

JOHN G. KOELTL, District Judge:

The plaintiff’s time to file an amended complaint is extended
until July 23, 2021. The defendants can move or answer the amended
complaint by August 13, 2021. If the defendants file a motion,
the plaintiff should respond by August 30, 2021. The defendants
may reply by September 6, 2021.

For further instructions on how to complete the amended
complaint, the plaintiff should consult the informational package
that was mailed to the plaintiff on March 10, 2021. If the
plaintiff needs another copy of the informational package, the
plaintiff should so advise the Court. If the parties think the
assistance of the Magistrate Judge would be useful for purposes of

settlement, the parties should so advise the Court.

 

 

 

 

 

SO ORDERED.
Dated: New York, New York
July 6, 2021 — |
oO! : ro
A, i i. othcp
USDS SDNY 1 pf aacCsesnt
John G. Koeltl
DOCUMENT United States District Judge
ELECTRONICALLY FILED
DOC #0
DATE FILED: _?/06/203.!

 

 

 

 

 
